Case 1:20-cv-03399-JSR Document 44 Filed 08/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HONG KONG UCLOUDLINK NETWORK
TECHNOLOGY LIMITED and
UCLOUDLINK (AMERICA), LTD.,

 

 

Plaintiffs,
y Civil Action No. 1:20-cv-03399-JSR
SIMO HOLDINGS INC.,
Defendant.

 

 

 

BROLOSED} ORDER GRANTING PERMISSION TO FILE UNDER SEAL

WHEREAS, Plaintiffs Hong Kong uCloudlink Network Technology Limited and

 

Ucloudlink (America), Ltd. (collectively “uCloudlink”) have requested permission of the Court
to file their Reply Brief and exhibits to the Declaration of Phillip W. Goter under seal, pursuant

to the Individual Rules of Practice of Hon. Jed S. Rakoff; and

 

WHEREAS, the Court, having considered Plaintiffs’ request;

IT IS THEREFORE ORDERED that permission to file under seal is GRANTED. In

 

addition to filing the Reply Brief and exhibits to the Declaration of Phillip W. Goter under seal,

Plaintiffs are ORDERED to electronically file a redacted version of the same document(s)

 

publicly.

Dated: z 2GC_,2020 SAL Les

“Hon. Jed 8. Rakoff77
United States District Court

 

 
